Citation Nr: 1800601	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for perforated diverticulitis status post sigmoid colectomy, colostomy, and abdominal closure with dehiscence and evisceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Board videoconference hearing and a transcript of this hearing is of record.


FINDINGS OF FACT

1. The Veteran's perforated diverticulitis status post sigmoid colectomy, colostomy, and abdominal closure with dehiscence and evisceration was caused by hospital care and surgical treatment received at the Augusta VA Medical Center (VAMC).

2. The medical evidence of record demonstrates that the Veteran's perforated diverticulitis status post sigmoid colectomy, colostomy, and abdominal closure with dehiscence and evisceration was caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation perforated diverticulitis status post sigmoid colectomy, colostomy, and abdominal closure with dehiscence and evisceration have been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The Board notes that, during his April 2017 hearing, the Veteran waived agency of original jurisdiction review of new evidence.

II. Applicable Laws and Regulations

Pursuant to 38 U.S.C. § 1151, a Veteran may be compensated for a "qualifying additional disability that was not the result of the Veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA.  38 U.S.C. § 1151(a); 38 C.F.R § 3.361.  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical or surgical treatment upon which the claim is based to the Veteran's condition after such treatment.  38 C.F.R § 3.361(b).  A "qualifying additional disability" is actually caused by VA care, treatment, or examination when the VA care, treatment or examination "resulted" in the additional disability.  38 C.F.R § 3.361(c)(1).  When an additional disability is caused by a Veteran's failure to properly follow medical instructions, such a disability will not be considered to have been caused by VA hospital care or medical treatment.  38 C.F.R § 3.361(c)(3).

A "qualifying additional disability" is proximately caused by VA medical care, treatment, or examination when the disability results either from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or from "an event" that is "not reasonably foreseeable."  38 U.S.C. § 1151(a); 38 C.F.R § 3.361(d)(1).  To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show that either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R § 3.361(d)(1).  Alternatively, to establish that the proximate cause of a disability was an event that was not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the disability.  The event does not have to be "completely unforeseeable or unimaginable," but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R § 3.361(d)(1).

III. Analysis

On March 5, 2007, the Veteran was transported by ambulance to the Augusta VAMC after developing severe abdominal pain.  A CT scan of the abdomen showed sigmoid diverticulitis with adjacent free fluid and areas of free air and a left inguinal hernia with colon present.  The Veteran was admitted and treated with nonoperative management.  The Veteran eventually underwent abdominal washout, sigmoid colectomy, and end colostomy placement on March 11, 2007.  On March 20, 2007, the Veteran underwent exploratory laparotomy with Hartman's for perforated diverticulitis which was complicated by dehiscence/evisceration requiring washout and an Alloderm closure.  The Veteran was discharged on April 6, 2007 with skilled nursing visits three times weekly.

The record shows that the Veteran has perforated diverticulitis status post sigmoid colectomy, colostomy, and abdominal closure with dehiscence and evisceration following the March 2007 surgeries.  The Veteran was afforded a VA medical opinion in April 2013 to determine the cause of the Veteran's additional disability.  The April 2013 VA examiner opined "that the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider," even though there was no conclusive evidence indicating that there was failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability.  38 U.S.C. § 1151 fully contemplates compensation in cases where there is a medical finding that the disability in question was caused by an event not reasonably foreseeable, and the evidence of record does not include any competent opinions suggesting the contrary.  In view of this, the Board finds that the appropriate disposition is to grant compensation for perforated diverticulitis status post sigmoid colectomy, colostomy, and abdominal closure with dehiscence and evisceration as due to an event that was not reasonably foreseeable.  See 38 U.S.C. §§ 1151(a)(1)(B); 5107.


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for perforated diverticulitis status post sigmoid colectomy, colostomy, and abdominal closure with dehiscence and evisceration is granted because perforated diverticulitis status post sigmoid colectomy, colostomy, and abdominal closure with dehiscence and evisceration is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


